Citation Nr: 0215331	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  01-08 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of head 
trauma, currently rated as 10 percent disabling.

 (The issues of entitlement to increased evaluations for left 
peroneal nerve neuropathy, fracture residuals of the left 
clavicle and left tibia and fibula fracture residuals with 
degenerative joint disease of the left knee require further 
evidentiary development by the Board; a decision on the 
merits for these claims will be the subject of a later Board 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1973 and was awarded the Purple Heart Medal for wounds 
received in combat during military service in the Republic of 
Vietnam.  Thereafter, he also served on multiple periods of 
active duty for training (ACDUTRA) with the United States 
Army National Guard (National Guard).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in August 1999, March 
2000 and May 2001 by the Detroit, Michigan, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
granted the veteran service connection for residuals of head 
trauma (currently rated as 10 percent disabling), left 
peroneal nerve neuropathy (currently rated as 10 percent 
disabling), residuals of fracture of the left clavicle 
(currently rated as 20 percent disabling) and residuals of 
left tibia and fibula fracture with degenerative joint 
disease of the left knee (currently rated as 10 percent 
disabling).  The awards of service connection were made 
effective on June 28, 1998 (the date on which the veteran's 
entitlement to VA compensation for these disabilities first 
arose).

The findings of a June 2000 VA examination indicate that the 
veteran has depression secondary to his head trauma.  
Depression is a psychiatric disability which is rated under 
separate criteria from the residuals of head trauma whose 
evaluation is currently on appeal.  The two matters are also 
not inextricably intertwined with each other.  We construe 
the June 2000 VA examination report as an informal claim of 
entitlement to service connection for a psychiatric 
disability.  As this claim has not been adjudicated, it is 
referred to the RO for appropriate action.

 Further development will be conducted on the issues of 
entitlement to increased ratings for peroneal nerve 
neuropathy, fracture of left clavicle, and left tibia and 
fibula fracture, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.   38 C.F.R. § 20.903.  After giving the notice to the 
appellant and reviewing any response to the notice, the Board 
will prepare a separate decision addressing that issue.


FINDINGS OF FACT

The veteran's residuals of head trauma are currently 
manifested by subjective complaints of dizziness, headaches, 
vertigo and a sensation of lightheadedness.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected residuals of head trauma have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.124a, 4.130 
Diagnostic Codes 8045, 9304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in a Statement of the 
Case dated in September 2001, in which the RO provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence and discussed 
the newly revised Duty to Assist provisions of 38 U.S.C. 
§ 5103A.  The veteran has been made aware of the information 
and evidence necessary to substantiate his claims and has 
been provided opportunities to submit such evidence.  A 
review of the claims file also shows that, with respect to 
his claim of entitlement to an increased evaluation for 
residuals of head trauma, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
this specific claim, including providing him with pertinent 
VA examinations.  Finally, he has not identified any 
additional, relevant evidence specific to this claim that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. In a letter dated in October 2001, the 
RO explained to the veteran that a decision review officer or 
VA staff member would notify him of additional evidence or 
information needed to substantiate his claims.  The RO also 
explained that VA would, if necessary, obtain information or 
evidence from the the veteran, his doctor, or other sources.  
Thus, VA has notified the veteran as to what information and 
evidence would be obtained by VA and what information or 
evidence needed to be provided by the veteran.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating the claim of entitlement to an increased 
evaluation for head trauma residuals.  For these reasons, 
further development of the aforementioned claim is not 
necessary to meet the requirements of 38 U.S.C.A. §§ 5103 and 
5103A.  

With respect to the issue of entitlement to an increased 
evaluation for head trauma residuals, after the evidence has 
been assembled it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  The standard of review for cases before the 
Board are as follows: when there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

Private medical records associated with the veteran's claims 
file show that in June 1998 he sustained a concussion from a 
closed head injury due to blunt force trauma when he was 
involved in a motor vehicle accident which occurred while he 
was engaged in ACDUTRA with the National Guard.  The National 
Guard determined that his head trauma was incurred in the 
line of duty.  Following his release from ACDUTRA on June 27, 
1998 he filed a claim for VA compensation for his head 
injury.  In rating decisions dated in August 1999 and March 
2000, the RO granted the veteran service connection and a 10 
percent rating for residuals of head trauma, effective on 
June 28, 1998.

A VA outpatient medical report dated on July 20, 1998, shows 
that the veteran was treated for headaches related to his 
motor vehicle accident.  His cephalalgia was noted to be 
improving but that he grew dizzy with sudden movements.  No 
diplopia was reported by the veteran.  

In an April 2000 witness statement, the veteran's spouse 
reported inter alia that she observed that the veteran 
experienced dizzy spells and that he often felt a sensation 
of lightheadedness ever since his motor vehicle accident.

The report of a VA neurological examination dated on June 7, 
2000 shows, in pertinent part, that the veteran reported a 
history of blunt head trauma associated with his prior motor 
vehicle accident.  Objective examination revealed normal 
cerebellar maneuvers performed in his upper and lower 
extremities without pathological reflexes.  His cranial 
nerves were intact on clinical evaluation.

The report of a VA medical examination conducted on June 23, 
2000 shows, in pertinent part, that the veteran was competent 
to manage his own affairs and did not exhibit any sign of 
impairment of his thought processes or ability to 
communicate.  He did not experience any delusions or 
hallucinations nor did he display any inappropriate 
behaviors.  He was oriented as to time, place and person.  
Clinical evaluation did not reveal the presence of memory 
loss.  The examiner reported that the veteran's residuals of 
his head injury were vertigo and depression.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2001).

We note that this case is based on an appeal of RO decisions 
dated in August 1999 and March 2000 which had granted the 
veteran service connection for residuals of head trauma 
effective from June 28, 1998, the date on which entitlement 
to receive VA compensation for this specific disability first 
arose.  Consideration must therefore be given regarding 
whether the case warrants the assignment of separate ratings 
for his service-connected head injury residuals for separate 
periods of time, from June 28, 1998, to the present, based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's head injury residuals are rated on the basis of 
dementia due to head trauma as contemplated in the rating 
schedule contained in 38 C.F.R. § 4.130, Diagnostic Code 9304 
(2001).  Use of this Code is provided for by 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (2001), which provides that 
when rating brain disease due to trauma, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the Diagnostic Codes specifically dealing 
with such disabilities, with citation of a hyphenated 
Diagnostic Code (e.g., 8045-8207).  For purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, these symptoms 
will be rated 10 percent and no more under Diagnostic Code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.

The current objective medical evidence does not demonstrate 
that the veteran's head trauma residuals are currently 
manifested by the requisite diagnosis of multi-infarct 
dementia associated with his head injury to warrant a rating 
higher than 10 percent at the present time.  His residuals of 
head trauma are currently manifested by subjective complaints 
of dizziness, headaches, vertigo and a sensation of 
lightheadedness.  As previously discussed, these subjective 
symptoms warrant a 10 percent evaluation, and no higher, 
under the applicable rating Code.  Therefore, the veteran's 
claim for an increase rating in excess of 10 percent for 
residual of head trauma must be denied.  

We also find that assignment of a staged rating is not 
warranted in the present case with regard to the rating issue 
on appeal because the 10 percent evaluation for residuals of 
a head injury is based on the most severe disability picture 
presented by the medical evidence associated with the record, 
which encompassed the effective date of the award for service 
connection for the disability to the present time.

We also find that there is no evidence of an exceptional or 
unusual disability picture presented by the veteran's 
service-connected head injury residuals, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Therefore, 
we are not required to discuss the possible application of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2001).  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).

ORDER

An increased evaluation in excess of 10 percent for residuals 
of head trauma is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

